DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1. (Currently Amended) An optical detection device, comprising:
an optical target including a solid body that encloses a fluorescing material and a grating layer over the solid body;
an objective to direct excitation light toward the grating layer and to receive fluorescence emission from the solid body through the grating layer;
a driver to move the objective to a region of interest proximate to the optical target;
memory to store program instructions; and
a processor to execute the program instructions for detecting fluorescence emission from the optical target in connection with at least one of optical alignment or calibration of an instrument:
wherein the solid body includes a solid host material and the fluorescing material embedded in the solid host material, the solid host material having a predetermined 

13. (Currently Amended) An optical detection device, comprising:
an optical target including a solid body that encloses a fluorescing material in a plurality of tiles over the solid body, a first tile of the plurality of tiles comprising a centering fiducial and a second tile of the plurality of tiles comprising a clear tile for use with an illumination uniformity operation;
an objective to direct excitation light toward the plurality of tiles and to receive fluorescence emission from the solid body through the tiles;
a driver to move the objective to a region of interest proximate to the optical target; memory to store program instructions; and
a processor to execute the program instructions for detecting fluorescence emission from the optical target in connection with at least one of optical alignment or calibration of an instrument:
wherein the solid body includes a solid host material and the fluorescing material embedded in the solid host material, the solid host material having a predetermined 

EXAMINER’S COMMENT
Claim 1 L15 & claim 13 L16 were amended by the examiner to correct a typo. Phonon was corrected to photon.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Earny et al. disclose: an optical detection device (fig.1), comprising: an optical target including a solid body (fig.1, para. [0061]) that encloses a fluorescing material (para. [0005]) and a grating layer (para. [0016]) over the solid body; an objective (fig.1 item 101) to direct excitation light toward grating layer and to receive fluorescence emission from the solid body through the grating layer; a driver (para. [0062]) to move the objective to a region of interest proximate to the optical target; memory to store program instructions (para. [0086], [0112]); and a processor to execute the program instructions for detecting fluorescence emission from the optical target in connection with at least one of optical alignment or calibration of an instrument (para. [0094]).
The prior arts fail to teach, disclose, suggest or make obvious: the solid body includes a solid host material and the fluorescing material embedded in the solid host material, the solid host material having a predetermined phonon energy (HOSTpe), the fluorescing material exhibiting a select ground energy level, a target excitation (TE) energy level, and a next lower lying (NLL) energy level spaced an energy gap FMecz below the TE energy level, wherein a ratio of the FMeG2/HOSTp: is three or more.
Regarding independent claim 13, the prior arts fail to teach, disclose, suggest or make obvious: the solid body includes a solid host material and the fluorescing material embedded in the solid host material, the solid host material having a predetermined phonon energy (HOSTpe), the fluorescing material exhibiting a select ground energy level, a target excitation (TE) energy level, and a next lower lying (NLL) energy level spaced an energy gap FMecz below the TE energy level, wherein a ratio of the FMeG2/HOSTp: is three or more.
Claims 2-12, 14-20 are allowed on the same basis as independent claims 1 & 13 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/
Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/MAMADOU FAYE/Examiner, Art Unit 2884